Citation Nr: 0426667	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a right leg 
disorder secondary to a service- connected left leg wound, 
muscle group XI.

3.  Entitlement to an increased rating for a left leg wound, 
muscle group XI, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.  The Board remanded the case in 
October 2000 and October 2002.  

A video-conference hearing was held before the undersigned 
Veterans Law Judge in February 2003.  The Board remanded the 
case for additional development in June 2003.  The requested 
actions have since been completed, and the case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  A chronic right leg disorder was not present during 
service, arthritis of the joints of the right leg was not 
manifested within a year after service, tuberculosis was not 
manifest within three years after separation from service, 
and the veteran's current right leg disorder did not develop 
as a result of any incident during service.

3.  The veteran's current right leg disorder was not caused 
or aggravated by his service-connected left leg wound of 
muscle group XI.

4.  The left leg wound, muscle group XI is no more than 
moderate in degree.


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred in or aggravated by 
service, and arthritis of the joints of the right leg may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A right leg disorder was not proximately due to or the 
result of a service- connected disability.  38 C.F.R. § 3.310 
(2003).  

3.  The criteria for a disability rating higher than 10 
percent for a left leg wound, muscle group XI, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter dated in October 2003, 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the SOC and SSOCs included summaries of 
the evidence which had been obtained and considered.  The SOC 
and SSOCs also included the requirements which must be met to 
establish service connection or to warrant a higher rating.  
The basic elements for establishing service connection or an 
increased rating have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The Board also notes that the SSOC of August 
2001 discussed the VA's duties under the VCAA.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issues on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter in October 2003 
and was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had two hearings.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his VA and private 
medical treatment records.  The veteran has been afforded 
disability evaluation examinations by the VA.  The Board does 
not know of any additional relevant evidence which has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For A Right Leg 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If tuberculosis 
is manifest within three years after separation from service, 
the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The Board notes that the veteran's service medical records do 
not contain any references to a right leg disorder.  In fact, 
the report of a medical examination conducted in January 1946 
prior to discharge from active duty shows that examination 
for musculoskeletal defects was negative.  

In May 1946, the veteran requested disability compensation 
for a left leg wound, but he did not mention any problems 
with the right leg.  

The report of an examination conducted by the VA in August 
1948 shows that the veteran reported that his wound on the 
left leg always seemed to be raw and constantly itching.  He 
also said that on most days he also had pain in his knee and 
hip.  The report does not specify whether the veteran was 
referring to his right or left hip and knee.  Regardless, the 
examination report does not contain any abnormal findings or 
diagnoses pertaining to the right leg. 

It was not until December 1953 that the veteran submitted a 
claim for compensation or pension in which he mentioned that 
he had TB of the right hip joint which began in 1950.  A VA 
hospital discharge summary dated in February 1954 shows that 
the veteran had a past history of pulmonary tuberculosis, and 
when hospitalized two years earlier for treatment of the 
disorder he began to notice pain in the region of the right 
hip.  The VA physicians felt that he probably had a 
tuberculosis process.  The discharge diagnosis was 
tuberculosis, right hip, observed for.  A VA hospital summary 
dated in May 1954 shows that the disease was treated with 
antibiotics and fusion of the hip.

The report of a disability evaluation examination conducted 
by the VA in June 1956 shows that the veteran gave a history 
of having a stiff right leg and surgery for TB of the hip.  

It was not until July 1998, in a statement in support of 
claim, that the veteran alleged that his right leg disorder 
was due to having fallen in service after being shot.  In his 
substantive appeal statement, he said that after he was shot 
he fell down a mountain and injured his right hip and right 
knee.  

The report of a examination conducted in January 1999 by a VA 
fee basis examiner shows that an X-ray revealed a right hip 
fusion.  The examiner noted that the veteran gave a history 
of suffering the force of the shrapnel wound in his left leg 
and being thrown down on the ground against his right thigh.  
The veteran claimed that this injured his right hip and 
resulted in the fusion of the right hip back in 1954.  The 
examiner stated that:

I do not have any records discussing this issue and 
one has to obviously accept the patient's history 
at this point.  That he did suffer a blow to the 
right hip that apparently resulted in damage to the 
right hip such that he required right hip fusion 
surgery less than ten years after his injury while 
in the service.  

Although this opinion on its face seems to support the 
veteran's claim, the Board notes that it is clear that the 
examiner was not aware of the veteran's history of having 
tuberculosis of the right hip.  An opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  

A VA treatment record dated in October 1999 shows that the 
veteran reported having hip pain from an old gunshot wound.  
However, the fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In addition, the Board notes that the veteran has given 
contrary histories on other occasions.  A private medical 
treatment record dated in December 1999 shows that the 
veteran gave a history of undergoing right hip fusion at the 
VA for TB in 1954 and right knee arthroscopy three years 
prior to the examination.  The diagnoses included (1) status 
post right hip fusion for TB and, (2) severe right knee 
osteoarthritis.  

The report of a VA examination conducted in February 2001 
shows that the veteran gave a history of sustaining a left 
leg shrapnel wound and falling over onto his right hip with 
enough force to cause injury.  He said that after discharge 
he began to have pain in the right hip and underwent a right 
hip fusion in 1953.  The examiner reviewed the previous 
medical records, including the records from 1954 showing that 
the veteran was treated for tuberculosis of the right hip.  
Following examination, the pertinent diagnosis was status 
post right hip fusion, 1954, for tuberculosis with residual 
incoordination and ankylosis of the right hip.  The examiner 
also made the following comments:

...the records indicated that the diagnosis was right 
hip tuberculosis and tuberculosis is not a 
traumatic diagnosis; it is an infectious diagnosis; 
therefore I see no basis on which to believe that 
the veteran's right hip disability has service 
connection.

The veteran testified in support of his claim during a 
hearing held at the RO in October 1999, and before the 
undersigned Member of the Board in a video-conference hearing 
held in February 2003.  The testimony was to the effect that 
he injured his right hip in service after he was wounded in 
the left leg and fell down.  He said that the disorder later 
increased in severity, and that he currently had a severe 
right hip disorder as a result of the injury in service.  
Significantly, however, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board notes that the relevant combat veteran statute, 38 
U.S.C.A. § 1154(b), specifically allows combat veterans, in 
certain circumstances, to use lay evidence to establish 
service connection of a disease or injury. See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  While section 
1154(b) relaxes the evidentiary burden for a combat veteran, 
it is important to note to what section 1154(b) pertains.  
"Section 1154(b) deals with the question whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required." Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  The Court succinctly 
stated this holding: "Section 1154(b) necessarily focuses 
upon past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service."  In other words, the statute 
regarding the testimony of combat veterans pertains to 
establishing the occurrence of an event during service.  The 
statutory presumption does not eliminate the general need for 
competent evidence of a relationship between an injury in 
service and a current disability.

Therefore, the Board finds that although the veteran may have 
sustained an injury to his right hip in service, the 
preponderance of the evidence shows that a chronic right leg 
disorder was not present until many years after service, and 
is not related to his period of service.  The competent 
medical evidence shows that the current hip disorder is 
related to the post-service tuberculosis and not to an injury 
in service.  There is no also competent evidence that the 
tuberculosis was manifest within three years after service.  
Accordingly, the Board concludes that a disorder of the right 
leg was not incurred in or aggravated by service, and may not 
be presumed to have been incurred in service.

II.  Entitlement To Service Connection For A Right Leg 
Disorder Secondary To Service-Connected Left Leg Wound, 
Muscle Group XI.

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection is currently in effect for left leg wound, 
muscle group XI, currently evaluated as 10 percent disabling.  

Regarding the contention that the disorder of the right leg 
developed secondary to the service-connected left leg 
disorder, the Board notes that although the veteran has given 
his own opinion that his service-connected disorder caused or 
aggravated the disorder of the right leg, the Court has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The only medical opinion on this issue is contained in the 
report of a VA fee basis examination performed in February 
2001.  The examiner concluded that:

There is no evidence that the veteran's right hip 
disorder is due to the service-connected left leg 
disability.  There is no orthopedic basis on which 
to believe that the shrapnel wound to the left 
lower extremity would result in right hip 
degenerative disease.  

Based on the foregoing, the Board finds that a right leg 
disorder was not proximately due to or the result of a 
service-connected disability.  Accordingly, the Board 
concludes that the veteran's current right leg disorder was 
not caused or aggravated by his service-connected left leg 
wound of muscle group XI.

III. Entitlement To An Increased Rating For Left Leg Wound, 
Muscle Group XI, Currently Evaluated As 10 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
an increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When assigning a disability rating, it may be necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.  

Under Diagnostic Code 5311, a noncompensable rating is 
warranted for a slight injury to muscle group XI.  A 10 
percent rating is warranted for a moderate injury.  A 20 
percent rating is warranted for a moderately-severe injury.  
A 30 percent rating is warranted for a severe injury.

Criteria for assessing the severity of muscle injuries are 
contained in 38 C.F.R. § 4.56 (Evaluation of muscle 
disabilities) which provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

The Board has considered the full history of the veteran's 
left leg wound, muscle group XI.  A service medical record 
dated on April 14, 1945 shows that the veteran was wounded in 
the left leg by an enemy shell fragment.  The wound was 
described as being of the gutter type.  His general condition 
was excellent.  On examination, there was a 3 inch gutter 
type wound on the lateral aspect of the left leg just below 
the head of the fibula.  There was no nerve or large vessel 
damage, but there was fairly extensive muscle damage.  There 
was no bone damage.  He was returned to duty on May 10, 1945.

The veteran applied for disability compensation for the left 
leg wound in May 1946.  In a decision of July 1946, the RO 
granted service connection for a gunshot wound, left leg, 
group XI, rated as 10 percent disabling.  The rating has 
remained at that level since that time.  The veteran 
requested an increased rating in July 1998.  The RO denied 
that request, and the veteran perfected this appeal. 

The veteran testified regarding the severity of his service-
connected left leg gunshot wound during a hearing held before 
the undersigned Member of the Board in February 2003.  He 
recounted that he was wounded in Italy just below the knee on 
his left leg.  He said that this caused limping on his left 
leg.  He said that now his knee hurt.  He also stated that he 
had weakness in the leg, and took pills twice a day.  The 
veteran gave similar testimony at a hearing held at the RO in 
October 1999.  

The report of a VA fee basis examination conducted in January 
1999 shows that the veteran had a history of having a wound 
to his left leg inservice, but his complaints centered around 
his right lower extremity.  The examiner noted that the 
shrapnel wound to the left lower injury caused soft tissue 
damage just distal to the knee at the lateral aspect.  He 
apparently did not have any bone or nerve damage.  The 
veteran stated that there was some blood vessel damage.  He 
had occasional pain in that area, and sometimes it could be 
quite severe.  When it occurred it could last all day.  He 
took Tylenol and rested to help.  He was in the hospital for 
three to four months in service and then he rejoined his 
unit.  

On examination, the left lower extremity had a well healed 
barely visible scar which was just at the anterior lateral 
aspect of the left lower extremity, just distal to the knee.  
There was some mild sensitivity in that area.  The examiner 
did not appreciate any kind of exit wound.  It was a very 
small area which was involved.  There was no keloid 
formation.  The examiner could not appreciate evidence of 
tendon damage or bony damage or joint damage.  There was no 
muscle herniation.  Power was 5/5 proximally and distally.  
The range of motion of the left knee was from 0 to 140 
degrees.  A left leg X-ray revealed no abnormality.  The 
pertinent diagnosis was residual of shrapnel wound to the 
left leg, muscle group XI.  The examiner stated that the 
shrapnel wound had been fairly unremarkable in terms of 
causing any complaints. 

The report of an examination conducted by a VA fee basis 
examiner in February 2001 contains similar information.  The 
report shows that the veteran complained of left lower 
extremity pain.  He had a history of sustaining a shrapnel 
wound in service and underwent suturing at that time.  He 
returned to duty within three months.  He did not undergo a 
medical discharge from service.  The veteran denied left knee 
pain.  He complained of only occasional pain in the left 
lower extremity area where the previous shrapnel wound 
occurred.  

On examination, the left lower extremity had a psoriasis in 
the area where the veteran stated that the shrapnel wound 
was.  No scar was visible.  There was no tendon, nerve, bone, 
joint, muscle damage, muscle herniation, atrophy, adherence, 
or limitation of function secondary to the gunshot wound of 
the left lower extremity.  The muscles of the calf were 
normal.  There was no atrophy or inflammation, and motor 
strength was normal.  The pertinent diagnosis was old 
shrapnel wound, left lower extremity, without functional 
residuals.  The examiner noted that there were no decreases 
in strength or sensation, and there was no functional loss to 
include pain on use and weakness.  

VA medical treatment records show that the veteran has been 
treated on various occasions for complaints of pain in the 
lower extremities.  

The Board finds that the gunshot wound damage to muscle group 
XI, left leg, is no more than moderate in degree.  The 
evidence does not demonstrate a moderately severe disability 
of the muscles, such as through and through wound or a deep 
open penetrating wound by a small high velocity missile, or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  There is no history of hospitalization for a 
prolonged period of treatment of the wound with a record of 
cardinal symptoms consisting of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Objective findings 
do not include entrance and exit scars indicating a track of 
a missile through one or more muscle groups.  Objective 
findings also do not include indications on deep palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance do not demonstrate positive evidence 
of impairment.  Both VA examinations showed only very minimal 
residuals reflective of a disorder which is no more than 
moderate in degree.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 10 percent 
for wound damage to muscle group XI, left leg, are not met.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not required frequent hospitalizations.  
With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
veteran has indicated that his service-connected left leg 
disorder prevents him from working.  However, he has not 
presented any objective medical opinion to support his 
assertion.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board notes that the veteran's nonservice-connected right 
hip disorder appears to be the primary cause of his physical 
disability.  Such a nonservice-connected disability may not 
be considered when assigning the rating for a service-
connected disability.  See 38 C.F.R. § 4.14.  In summary, the 
Board does not find that the veteran's case is outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).




ORDER

1.  Service connection for a right leg disorder is denied.

2.  Service connection for a right leg disorder secondary to 
service-connected left leg wound, muscle group XI is denied.

3.  An increased rating for left leg wound, muscle group XI, 
currently evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2









